UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly report pursuant to Section 13 or l5(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 [ ] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-24503 WASHINGTON BANKING COMPANY (Exact name of registrant as specified in its charter) Washington 91-1725825 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) ayshore Drive Oak Harbor, Washington 98277 (Address of principal executive offices) (Zip Code) (360) 679-3121 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark if the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [X] Non-Accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark if the registrant is a shell company as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended. Yes [ ] No [ X ] The number of shares of the issuers Common Stock outstanding at August 1, 2010 was 15,309,318. Table of Contents PART I  FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Statements of Financial Condition (unaudited)- June 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Income (unaudited)- Three and Six Months Ended June 30, 2010 and 2009 2 Condensed Consolidated Statements of Shareholders Equity and Comprehensive Income (unaudited)- Six Months Ended June 30, 2010 and 2009 3 Condensed Consolidated Statements of Cash Flows (unaudited)- Six Months Ended June 30, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 40 PART II  OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. (Removed and Reserved) 42 Item 5. Other Information Item 6. Exhibits 43 Signatures 44 PART I  fINANCIAL INFORMATION Item 1. Financial Statements WASHINGTON BANKING COMPANY AND SUBSIDIARY Condensed Consolidated Statements of Financial Condition (unaudited) (Dollars in thousands, except per share data) June 30, December 31, Assets Cash and due from banks $ $ ($4,820 and $1,635, respectively, are restricted) Interest-bearing deposits Federal funds sold  Total cash, restricted cash, and cash equivalents Investment securities available for sale, at fair value Federal Home Loan Bank stock Loans held for sale Non-covered loans Allowance for loan losses Total non-covered loans, net Covered loans ¾ Premises and equipment, net Bank owned life insurance Other intangible assets, net ¾ Non-covered other real estate owned Covered other real estate owned ¾ FDIC indemnification asset ¾ Other assets Total assets $ $ Liabilities and Shareholders Equity Liabilities: Deposits Noninterest-bearing $ $ Now Accounts Money Market Savings Time deposits Total deposits Other borrowed funds Junior subordinated debentures Other liabilities Total liabilities Commitments and contingencies (See Note 11) Shareholders equity: Preferred stock, no par value. 26,380 shares authorized Series A (Liquidation preference $1,000 per share); 26,380 issued and outstanding at June 30, 2010 and December 31, 2009. Common stock, no par value . Authorized 35,000,000 shares: issued and outstanding 15,309,318 at June 30, 2010 and 15,297,801 at December 31, 2009. Retained earnings Accumulated other comprehensive income Total shareholders equity Total liabilities and shareholders equity $ $ See accompanying notes to condensed consolidated financial statements. 1 WASHINGTON BANKING COMPANY AND SUBSIDIARY Condensed Consolidated Statements of Income (unaudited) (Dollars in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Interest income: Interest and fees on non-covered loans $ Interest and fees on covered loans ¾ ¾ Interest on taxable investment securities Interest on tax-exempt investment securities 95 Other 95 8 10 Total interest income Interest expense: Interest on deposits Interest on other borrowings 93 Interest on junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges and fees Electronic banking income Investment products Bank owned life insurance income 98 Income from the sale of mortgage loans SBA premium income 16 33 Change in FDIC indemnification asset ¾ ¾ Bargain purchase gain on acquisition ¾ ¾ Other Total noninterest income Noninterest expense: Salaries and benefits Occupancy and equipment Office supplies and printing Data processing Intangible amortization ¾ ¾ Merger related expenses ¾ ¾ FDIC premiums OREO & repossession expenses Consulting and professional fees Other Total noninterest expense Income before provision for income taxes Provision for income taxes Net income before preferred dividends Preferred stock dividends and discount accretion Net income available to common shareholders $ Net income available per common share, basic $ Net income available per common share, diluted $ Average number of common shares outstanding, basic Average number of common shares outstanding, diluted 2 WASHINGTON BANKING COMPANY AND SUBSIDIARY Condensed Consolidated Statements of Shareholders Equity and Comprehensive Income (unaudited) (Dollars in thousands, except per share data) Accumulated Preferred other Total stock Common stock Retained comprehensive shareholders amount Shares Amount earnings income equity Balances at December 31, 2008 $ ¾ $ Comprehensive income: Net income ¾ Net change in unrealized (loss) (net of tax expense of $95) ¾ Total comprehensive income Issuance of preferred stock to U.S. Treasury ¾ Issuance of warrants to U.S. Treasury ¾ Preferred stock dividends and accretion ¾ ¾ ¾ Cash dividends, $0.13 per share ¾ Stock-based compensation expense ¾ Issuance of common stock under stock plans ¾ 30 41 ¾ ¾ 41 Tax benefit associated with stock awards ¾ ¾ 4 ¾ ¾ 4 Cancellation of restricted stock ¾  ¾ ¾ ¾ Balances at June 30, 2009 $ 24,827 $ Balances at December 31, 2009 $ 24,995 $ Comprehensive income: Net income ¾ Net unrealized gain (net of tax expense of $566) ¾ Total comprehensive income ¾ Preferred stock dividends and accretion ¾ ¾ ¾ Tax benefits associated with stock awards ¾ ¾ 4 ¾ ¾ 4 Cash dividends $0.06 per share ¾ Stock-based compensation expense ¾ Issuance of common stock under stock plans ¾ 11 16 ¾ ¾ 16 Balances at June 30, 2010 $ 25,164 $ 3 WASHINGTON BANKING COMPANY AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (unaudited) (Dollars in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income from continuing operations $ $ Adjustments to reconcile net income to net cash provided by operating activities: Accretion of investment discounts, net 10 Depreciation and amortization Earnings on bank owned life insurance Provision for loan losses Bargain purchase gain on acquisition ¾ Change in FDIC indemnification asset ¾ Net gain on sale of premises and equipment 45 Net gain on sale of other real estate Write-downs of other real estate Amortization of stock-based compensation Excess tax benefit from stock-based compensation Net change in assets and liabilities: Origination of loans held for sale Proceeds from sales of loans held for sale Increase in other assets Decrease in other liabilities Cash provided by operating activities: Cash flows from investing activities: Purchases of investment securities, available-for-sale Maturities/calls/principal payments of investment and mortgage - backed securities, available for sale Net decrease (increase) in loan originations, net of principal collections received Purchases of premises and equipment Capitalization of other real estate improvements ¾ Proceeds from the sale of premises and equipment 6 ¾ Proceeds from the sale of other real estate owned Cash acquired in merger, net of cash consideration paid ¾ Cash flows provided (used) by investing activities Cash flows from financing activities: Net increase (decrease) in deposits Gross payments on other borrowed funds Net decrease in FHLB overnight borrowings ¾ Dividends paid on common stock Dividends paid on preferred stock Excess tax benefits from stock-based compensation 4 4 Proceeds from issuance of preferred stock ¾ Proceeds from exercise of common stock- stock options 16 41 Cash (used) provided by financing activities 4 WASHINGTON BANKING COMPANY AND SUBSIDIARY Condensed Consolidated Statements of Cash flows (unaudited) (Dollars in thousands) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes $ $ Supplemental disclosure of noncash investing and financing activities Change in fair value on securities available for sale, net of taxes $ $ Transfer of loans to non-covered other real estate owned $ $ Transfer of loans to covered other real estate owned $ $ ¾ Acquisitions: Assets acquired $ $ ¾ Liabilities assumed $ $ ¾ 5 Notes to condensed consolidated financial statements (1) Description of Business and Summary of Significant Accounting Policies (a) Description of Business: Washington Banking Company (the Company or WBCO) is a registered bank holding company formed on April 30, 1996. At June 30, 2010 WBCO had two wholly-owned subsidiaries  Whidbey Island Bank (WIB or the Bank), the Companys principal subsidiary, and Washington Banking Master Trust (the Trust). The business of the Bank, which is focused in the northern area of Western Washington, consists primarily of attracting deposits from the general public and originating loans. The regions economy has evolved from one that was once heavily dependent upon forestry, fishing and farming to an economy with a much more diverse blend of industries including retail trade, services, manufacturing, tourism and a large military base presence. Although the Bank has a diversified loan portfolio, a substantial portion of its borrowers ability to repay their loans is dependent upon the economic conditions affecting this area. (b) Basis of Presentation: The accompanying interim condensed consolidated financial statements include the accounts of WBCO and its subsidiaries described above. The accompanying interim condensed consolidated financial statements have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (SEC). Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles in the United States of America for complete financial statements. These condensed consolidated financial statements should be read in conjunction with the December 31, 2009 audited consolidated financial statements and notes thereto included in the Companys Annual Report on Form 10-K filed with the SEC. In managements opinion, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the six months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. In preparing the condensed consolidated financial statements, estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses are required. Actual results could differ from those estimates. (c) Reclassifications: Certain amounts in prior years financial statements may have been reclassified to conform to the 2010 presentation. These reclassifications had no significant impact on the Companys financial position or results of operations. (2) Recent Financial Accounting Pronouncements On July21, 2010, the FASB issued ASU No.2010-20, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses, which requires significant new disclosures about the allowance for credit losses and the credit quality of financing receivables. The requirements are intended to enhance transparency regarding credit losses and the credit quality of loan and lease receivables. Under this statement, allowance for credit losses and fair value are to be disclosed by portfolio segment, while credit quality information, impaired financing receivables and nonaccrual status are to be presented by class of financing receivable.Disclosure of the nature and extent, the financial impact and segment information of troubled debt restructurings will also be required.The disclosures are to be presented at the level of disaggregation that management uses when assessing and monitoring the portfolio’s risk and performance. This ASU is effective for interim and annual reporting periods ending after December15, 2010.The Company will include these disclosures in the notes to the financial statements beginning in the fourth quarter of 2010. In April 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2010-18, Receivables (Topic 310): Effect of a Loan Modification When the Loan Is Part of a Pool That Is Accounted for as a Single Asset. This ASU codifies the consensus reached in Emerging Issues Task Force (EITF) Issue No. 09-I, Effect of a Loan Modification When the Loan Is Part of a Pool That Is Accounted for as a Single Asset. The amendments to the FASB Accounting Standards Codification  (the Codification or ASC) provide that modifications of loans that are accounted for within a pool under Subtopic 310-30 do not result in the removal of those loans from the pool even if the modification of those loans would otherwise be considered a troubled debt restructuring. An entity will continue to be required to consider whether the pool of assets in which the loan is included is impaired if expected cash flows for the pool change. ASU 2010-18 does not affect the accounting for loans under the scope of Subtopic 310-30 that are not accounted for within pools. Loans accounted for individually under Subtopic 310-30 continue to be subject to the troubled debt restructuring accounting provisions within Subtopic 310-40. ASU 2010-18 is effective prospectively for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010. Early application is permitted. Upon initial adoption of ASU 2010-18, an entity may make a one-time election to terminate accounting for loans as a pool under Subtopic 310-30. This election may be applied on a pool-by-pool basis and does not preclude an entity from applying pool accounting to subsequent acquisitions of loans with credit deterioration. The Company does not expect this ASU to have an impact on the consolidated financial statements. 6 Notes to condensed consolidated financial statements (2) Recent Financial Accounting Pronouncements- (Continued) On April 16, 2010, the FASB issued ASU No. 2010-13, CompensationStock Compensation ( Topic 718): Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades. The ASU codifies the consensus reached in EITFIssue No. 09-J. The amendments to the Codification clarify that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entitys equity shares trades should not be considered to contain a condition that is not a market, performance, or service condition. Therefore, an entity would not classify such an award as a liability if it otherwise qualifies as equity. As the Companys current share-based payment awards are equity awards (exercise price is denominated in dollars in the U.S. where the Companys stock is traded), this ASU does not have an impact on the Companys consolidated financial statements. On February 24, 2010, the FASB issued ASU No. 2010-09, Subsequent Events (Topic 855): Amendments to Certain Recognition and Disclosure Requirements . The amendments in this ASU remove the requirement for an SEC filer to disclose a date through which subsequent events have been evaluated in both issued and revised financial statements. Revised financial statements include financial statements revised as a result of either correction of an error or retrospective application of U.S. generally accepted accounting principles. The FASB believes these amendments remove potential conflicts with the SECs literature. All of the amendments in the ASU were effective upon issuance. In January 2010, the FASB issued ASU No. 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. This ASU requires: (1) disclosure of the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurement categories and the reasons for the transfers; and (2) separate presentation of purchases, sales, issuances, and settlements in the reconciliation for fair value measurements using significant unobservable inputs (Level 3). In addition, ASU 2010-06 clarifies the requirements of the following existing disclosures set forth in the Codification Subtopic 820-10: (1) For purposes of reporting fair value measurement for each class of assets and liabilities, a reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities; and (2) a reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and non-recurring fair value measurements. ASU 2010-06 is effective for interim and annual reporting periods beginning January 1, 2010, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements, which are effective for fiscal years beginning January 1, 2011, and for interim periods within those fiscal years. As ASU 2010-06 is disclosure-related only, the Companys adoption of this ASU in the first quarter of 2010 did not impact the Companys consolidated financial statements. (3) Business Combinations On April 16, 2010 the Bank acquired certain assets and assumed certain liabilities of City Bank (City Acquisition) from the FDIC in an FDIC assisted transaction. As part of the Purchase and Assumption Agreement, the Bank and the FDIC entered into shared-loss agreements (each, a shared-loss agreement and collectively, the shared-loss agreements). The Bank will share in the losses, which begins with the Bank incurring the first 2% of losses on the covered assets. After the first 2% of losses on covered assets, the FDIC will absorb 80% of losses and share in 80% of loss recoveries on 100% of the covered loan portfolio. The shared-loss agreement for commercial and single family residential mortgage loans are in effect for five years and ten years, respectively, from the April 16, 2010 acquisition date and the loss recovery provisions for such loans are in effect for eight years and ten years, respectively, from the acquisition date. In April 2020, approximately ten years following the acquisition date, the Bank is required to make a payment to the FDIC in the event that losses on covered assets under the shared-loss agreements have been less than the stated threshold level. The payment amount will be 50% of the excess, if any, of (i)20% of the intrinsic loss estimate ($111.0 million) minus (ii)the sum of (a)25% of the asset discount (or 25% of the asset discount of ($50.7 million)), plus (b)25% of cumulative shared-loss payments (as defined in the Agreement), plus (c)the cumulative servicing amount received by the Bank from the FDIC on covered assets. As of June30, 2010, the Bank estimates that there will be no liability under this provision. 7 Notes to condensed consolidated financial statements (3) Business Combinations- (Continued) The Bank purchased certain assets of City Bank from the FDIC including (at fair value) approximately $323.8 million in loans, $280.0 million of cash and cash equivalents, and $9.1 million in investment securities. The Bank also assumed liabilities with fair value of approximately $650.1 million in deposits, $50.1 million in FHLB advances and $13.7 million of other liabilities of City Bank from the FDIC. The expected net reimbursements under the shared-loss agreements were recorded at their estimated fair value of $84.1 million on the acquisition date. In addition to assuming certain liabilities in the transaction, the Company issued an equity appreciation instrument to the FDIC as part of the consideration. This instrument was valued at $2.1 million when issued; On April 27, 2010, the FDIC exercised its equity appreciation instrument on April 27, 2010. The application of the acquisition method of accounting resulted in a net after-tax gain of $1.1 million, which has been reported as a component of non-interest income. The operations of City Bank are included in the Companys operating results from April 17, 2010, and added revenue of $5.4 million, non-interest expense of $2.0 million, and net earnings of $2.6 million for the 2 nd quarter of 2010. Such operating results do not include any covered loan or other real estate owned losses because of the FDIC shared-loss agreement and are not necessarily indicative of future operating results. City Banks results of operations prior to the acquisition are not included in the Companys operating results. Merger-related expenses of $676,000 have been incurred in connection with the acquisition of City Bank and recognized as a separate line item on the Condensed Consolidated Statements of Income . The Company refers to the acquired loan portfolios and other real estate owned as covered loans and covered other real estate owned, respectively, and these are presented as separate line items in the consolidated balance sheet. Collectively these balances are referred to as covered assets. The assets acquired and liabilities assumed from the City Acquisition have been accounted for under the acquisition method of accounting (formerly the purchase method). The assets and liabilities, both tangible and intangible, were recorded at their estimated fair values as of the acquisition dates. The fair values of the assets acquired and liabilities assumed were determined based on the requirements of the Fair Value Measurements and Disclosures topic of the Financial Accounting Standards Board Accounting Standards Codification (the FASB ASC). The foregoing fair value amounts are subject to change for up to one year after the closing date of each acquisition as additional information relating to closing date fair values becomes available. The amounts are also subject to adjustments based upon final settlement with the FDIC. In addition, the tax treatment of FDIC assisted acquisitions is complex and subject to interpretations that may result in future adjustments of deferred taxes as of the acquisition date. The terms of the agreements provide for the FDIC to indemnify the Bank against claims with respect to liabilities of City Bank not assumed by the Bank and certain other types of claims identified in the agreement. The application of the acquisition method of accounting resulted in the recognition of a bargain purchase gain of $1.8 million. A summary of the net assets (liabilities) received from the FDIC and the estimated fair value adjustments resulting in the bargain purchase gain in the City Acquisition are presented below: (dollars in thousands) April 16, 2010 Cost basis net liabilities $ Cash payment received from the FDIC Net assets acquired before fair value adjustments Fair value adjustments: Covered loans Covered other real estate owned Core deposit intangible FDIC indemnification asset Certificates of deposits FHLB borrowings Visa class B common stock Other assets FDIC equity appreciation instrument Pre-tax gain on the City Acquisition Deferred income tax liability Net after-tax gain on the City Acquisition $ 8 Notes to condensed consolidated financial statements (3) Business Combinations- (Continued) I n FDIC-assisted transactions, only certain assets and liabilities are transferred to the acquirer and, depending on the nature and amount of the acquirers bid, the FDIC may be required to make a cash payment to the acquirer. In the City Acquisition, cost basis net liabilities of $54.9 million and a cash payment received from the FDIC of $99.5 million were transferred to the Company. The bargain purchase gain represents the excess of the estimated fair value of the assets acquired over the estimated fair value of the liabilities assumed. The Bank did not immediately acquire all the real estate, banking facilities, furniture or equipment of City Bank as part of the purchase and assumption agreements. However, the Bank had the option to purchase or lease the real estate and furniture and equipment from the FDIC. The term of this option expired 90 days from the acquisition dates, unless extended by the FDIC. Acquisition costs of the real estate and furniture and equipment are based on current appraisals. On July 14, 2010 the Bank exercised its option and acquired the facilities and furnishings of the eight City Bank locations. The statement of assets acquired and liabilities assumed at their estimated fair values of City Bank are presented below: (dollars in thousands) April16,2010 Assets Cash and due from banks $ Interest bearing deposits Total cash and cash equivalents Investment securities , available for sale Covered loans FHLB stock Core deposit intangibles Covered other real estate owned FDIC indemnification asset Other assets Total assets acquired $ Liabilities Deposits $ FHLB advances Other liabilities Total liabilities assumed Net assets acquired Total liabilities and net assets acquired $ The acquisition of City Banks assets and liabilities were significant at a level to require disclosure of one year of historical financial statements and related pro forma financial disclosure. However, given the pervasive nature of the loss sharing agreement entered into with the FDIC, the historical information of City Bank is much less relevant for purposes of assessing the future operations of the combined entity. In addition, prior to closure, City Bank had not completed an audit of their financial statements, and Washington Banking Company determined that audited financial statements are not and will not be reasonably available for the year ended December 31, 2009. Given these considerations, the Company requested, and received, relief from the Securities and Exchange Commission from submitting certain financial information of City Bank. Fair Value of Assets Acquired and Liabilities Assumed Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date reflecting assumptions that a market participant would use when pricing an asset or liability. In some cases, the estimation of fair values requires management to make estimates about discount rates; future expected cash flows, market conditions and other future events that are highly subjective in nature and subject to change. Described below are the methods used to determine the fair values of the significant assets acquired and liabilities assumed. 9 Notes to condensed consolidated financial statements (3) Business Combinations- (Continued) Cash and Cash Equivalents - Cash and cash equivalents include cash and due from banks, and interest bearing deposits with banks and the Federal Reserve Bank. Cash and cash equivalents have a maturity of 90 days or less at the time of purchase. The fair value of financial instruments that are short-term or re-price frequently and that have little or no risk are considered to have a fair value equal to carrying value. Investment Securities - The fair value for each purchased security was the quoted market price at the close of the trading day effective on April 16, 2010. Covered Loans  The Bank refers to the loans acquired in the City Acquisition as covered loans and will be reimbursed for a substantial portion of any future losses on them under the terms of the FDIC shared-loss agreements. At the April16, 2010 acquisition date, the estimated fair value of the City Acquisition loan portfolio subject to the FDIC shared-loss agreements was $323.8 million, which represents the discounted expected cash flows from the portfolio. The fair value estimate (a)calculated the contractual amount and timing of undiscounted principal and interest payments (the undiscounted contractual cash flows) and (b)estimated the amount and timing of undiscounted expected principal and interest payments (the undiscounted expected cash flows). The amount by which the undiscounted expected cash flows exceed the estimated fair value (the accretable yield) is accreted into interest income over the life of the loans. The difference between the undiscounted contractual cash flows and the undiscounted expected cash flows is the nonaccretable difference. The nonaccretable difference represents the estimate of expected credit losses in the City Acquisition loan portfolio at the acquisition date. In calculating expected cash flows, management made several assumptions regarding prepayments, collateral cash flows, the timing of defaults, and the loss severity of defaults. Other factors expected by market participants were considered in determining the fair value of acquired loans, including loan pool level estimated cash flows, type of loan and related collateral, risk classification status (i.e. performing or nonperforming), fixed or variable interest rate, term of loan and whether or not the loan was amortizing, and current discount rates. FHLB Stock - The fair value of acquired Federal Home Loan Bank (FHLB) stock was estimated to be its redemption value, which is also the par value. The FHLB requires member banks to purchase its stock as a condition of membership and the amount of FHLB stock owned varies based on the level of FHLB advances outstanding. This stock is generally redeemable at cost and is presented at the par value. Core Deposit Intangible - In determining the estimated life and fair value of the core deposit intangible, deposits were analyzed based on factors such as type of deposit, deposit retention, interest rates, and age of the deposit relationships. Based on this valuation, a core deposit intangible asset of $3.3 million will be amortized over the projected useful lives of the related deposits on an accelerated basis over nine years. Marketing and Sales Alliance Receivable - The fair value of a receivable related to the sale of City Banks merchant card business was measured based upon market indicators. Visa Class B Common Stock - The fair value of Visa Class B common stock is estimated by applying an 18% discount to the value of the unredeemed ClassA equivalent shares. The discount is determined by a third-party and primarily represents the risk related to the further potential reduction of the conversion ratio between Class B and ClassA shares and a liquidity risk premium. Covered Other Real Estate Owned  Covered other real estate owned is presented at its estimated fair value and is also subject to the FDIC shared-loss agreement. The fair values were determined using expected selling price and date, less selling and carrying costs, discounted to present value. FDIC Equity Appreciation Instrument - In connection with the acquisition, the Company issued to the FDIC an equity appreciation instrument, which was tied to the Companys stock price that had a strike price of $12.32 per right and a sixty day term. The instruments key contractual terms were as follows: 10 Notes to condensed consolidated financial statements (3) Business Combinations- (Continued) · Number of units- 1,000,000 · Initial exercise date- Fifth business day after FDIC is appointed as receiver (April 26, 2010) · Expiration- 60 calendar days after initial exercise date (June 25, 2010) · Exercise/Strike Price- Simple average of WBCO common stock price for the previous 20 trading days prior to the bid date for City Bank. · Determination Price- Shall be the issuers volume weighted average price or VWAP , over the two trading days immediately prior to the day of notification by the FDIC to the issuer, as displayed under the heading Bloomberg VWAP on the issuers Bloomberg page. · Settlement Price- The amount per unit (share) paid to the FDIC upon exercise of the Instrument shall equal the Determination Price minus the Exercise Price. · Settlement Amount- Settlement Price per unit multiplied by the number of units, to be paid in cash (cash settlement). The FDIC is prohibited from purchasing and holding voting or common stock of an FDIC-insured depository institution. The FDIC exercised their equity appreciation rights on April 27, 2010; the fair value of the equity appreciation instrument was approximately $2.1 million, and the value was determined based on the estimated change in the Company's stock price post-acquisition FDIC Indemnification Asset - The FDIC indemnification asset is measured separately from each of the covered asset categories, as it is not contractually embedded in any of the covered asset categories. For example, the FDIC indemnification asset related to estimated future loan losses is not transferable should the Bank sell a loan prior to foreclosure or maturity. The $84.1 million fair value of the FDIC indemnification asset represents the present value of the estimated cash payments (net of amount owed to the FDIC) expected to be received from the FDIC for future losses on covered assets based on the credit adjustment on estimated cash flows for each covered asset pool and the loss sharing percentages. The ultimate collectability of the FDIC indemnification asset is dependent upon the performance of the underlying covered loans, the passage of time and claims paid by the FDIC. The difference between the present value and the undiscounted cash flows the Company expects to collect from the FDIC will be accreted into noninterest income over the life of the FDIC indemnification asset. Deposits - The fair value of deposits with no stated maturity, such as noninterest bearing deposits, savings, interest checking accounts and money market accounts, is equal to the amount payable on demand. The fair value of certificates of deposit is based on the discounted value of contractual cash flows. The discount rate is estimated using the rates currently offered for deposits of similar remaining maturities. FHLB Advances - The fair value for FHLB advance was estimated using the payoff quote obtained from the FHLB on April 19, 2010, which approximates the fair value as of the acquisition date; the Bank paid off the entire FHLB advance on April 19, 2010. (4) Investment Securities The Companys investment portfolio consists primarily of U.S. government agency securities issued or guaranteed by the FNMA, FHLMC or GNMA. The Companys portfolio also includes U.S. government treasury securities, obligations of state and political subdivisions, and corporate securities. The Companys investment portfolio at June 30, 2010 and December 31, 2009 is reflected in the tables below: (dollars in thousands) June 30, 2010 Investments securities available for sale: Amortized costs Unrealized gains Unrealized (losses) Market value U.S. government agency securities $ U.S. government treasury securities  Pass-through securities 30  Taxable state and political subdivisions 47  Tax exempt state and political subdivisions Corporate obligations 35  Investments in mutual funds and other equity securities 23  Total available for sale securities $ $ $ ( 25) $ (dollars in thousands) December 31, 2009 Investments securities available for sale: Amortized costs Unrealized gains Unrealized (losses) Market value U.S. government agency securities $ U.S. government treasury securities 37 Pass-through securities 5  Taxable state and political subdivisions  Tax exempt state and political subdivisions Corporate securities 34  Total available for sale securities $ 11 Notes to condensed consolidated financial statements (4) Investment Securities- (Continued) The amortized cost and market value of investment securities by contractual maturity at June 30, 2010 are shown in the table below. Expected maturities will differ from contractual maturities because issuers of the securities may have the right to call or prepay obligations with or without call or prepayment penalties. (dollars in thousands) June 30, 2010 Amortized Market Investments available for sale: costs value Three months or less $ $ Over three months to one year After one year through three years After three years through five years After five years through ten years After ten years Total available for sale securities $ $ The following table presents investment securities which were pledged to secure borrowings and public deposits as permitted or required by law: (dollars in thousands) June 30, 2010 Amortized Market costs value To state and local governments to secure public deposits $ $ To U.S. Treasury and Federal Reserve to secure customer tax payments Other securities pledged, principally to secure deposits Total available for sale securities pledged $ $ (a) Other-Than-Temporary Impaired Debt Securities : For each security in an unrealized loss position, the Company assess es whether it intends to sell the security, or it is more likely than not that it will be required to sell the security before recovery of its amortized cost basis. For debt securities that are considered other-than-temporarily impaired and that the Company do es not intend to sell and will not be required to sell prior to recovery of its amortized cost basis, the Company will separate the amount of the impairment into the amount that is credit related (credit loss component) and the amount due to all other factors. The credit loss component is recognized in earnings and is calculated as the difference between the securitys amortized cost basis and the present value of its expected future cash flows. The remaining difference between the securitys fair value and the present value of future expected cash flows is deemed to be due to factors that are not credit related and is recognized in other comprehensive income. The Company does not intend to sell the securities that are temporarily impaired, and it is more likely than not that the Company will not have to sell those securities before recovery of the cost basis. Additionally, the Company has evaluated the credit ratings of its investment securities and their issuers and/or insurers, as applicable. Based on the Companys evaluation, management has determined that no investment security in the Companys investment portfolio is other-than-temporarily impaired. 12 Notes to condensed consolidated financial statements (4) Investment Securities- (Continued) Seven and thirty investment securities were in unrealized loss positions at June 30, 2010 and December 31, 2009, respectively.They are summarized and classified according to the duration of the loss period as follows: (dollars in thousands) June 30, 2010 Less than 12 Months 12 Months or Longer Total Market Unrealized Market Unrealized Market Unrealized Investments available for sale: value (losses) value (losses) value (losses) U.S. government agency securities $ $ $  $  $ $ U.S. government treasury securities       Taxable state and political subdivisions       Tax exempt state & political subdivisions   Total temporarily impaired securities $ $ $  $  $ $ (dollars in thousands) December 31, 2009 Less than 12 Months 12 Months or Longer Total Market Unrealized Market Unrealized Market Unrealized Investments available for sale: value (losses) value (losses) value (losses) U.S. government agency securities $ $ $  $  $ $ U.S. government treasury securities   Taxable state and political subdivisions   Tax exempt state & political subdivisions   Total temporarily impaired securities $ $ $  $  $ $ The unrealized losses associated with U.S. government agency and treasury debt securities are primarily driven by changes in interest rates and not due to the credit quality of the securities. Further, securities backed by GNMA, FNMA, or FHLMC have the guarantee of the full faith and credit of the U.S. Federal Government. Obligations of U.S. states and political subdivisions in our portfolio are all investment grade without delinquency history. (5) Covered Assets and FDIC Indemnification Asset (a) Covered Loans : Loans acquired in an FDIC assisted acquisition that are subject to a loss-share agreement are referred to as covered loans and reported separately in the statements of financial condition. Covered loans are reported exclusive of the expected cash flow reimbursements from the FDIC. Acquired loans are valued as of acquisition date in accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC) 805, Business Combinations . Loans purchased with evidence of credit deterioration since origination for which it is probable that all contractually required payments will not be collected are accounted for under FASB ASC 310-30, Loans and Debt Securities Acquired with Deteriorated Credit Quality . In addition, because of the significant discounts associated with the acquired portfolios, the Company elected to account for all acquired loans under ASC 310-30. Under FASB ASC 805 and ASC 310-30, loans are recorded at fair value at acquisition date, factoring in credit losses expected to be incurred over the life of the loan. Accordingly, an allowance for loan losses is not carried over or recorded as of the acquisition date. The covered loans acquired are, and will continue to be, subject to the Companys internal and external credit review and monitoring. If credit deterioration is experienced subsequent to the initial acquisition fair value amount, such deterioration will be measured, and a provision for credit losses will be charged to earnings. These provisions will be mostly offset by an increase to the FDIC indemnification asset, and will be recognized in noninterest income. 13 Notes to condensed consolidated financial statements (5) Covered Assets and FDIC Indemnification Asset- (Continued) The acquired loan portfolio also includes revolving lines of credit with funded and unfunded commitments. Funds advanced at the time of acquisition will be accounted for under ASC 310-30. Any additional advances on these loans subsequent to the acquisition date will not be accounted for under ASC 310-30. The loss-share agreement covers the total commitments outstanding as of the acquisition date; as such, any additional advances post acquisition, up to the total commitment outstanding at the time of acquisition, represents a covered transaction. The following table reflects the estimated fair value of the acquired loans at the acquisition date: (dollars in thousands) April 16, 2010 Performing: Real estate - construction and land development $ Real estate - commercial and agricultural Real estate - single and multi-family residential Commercial, industrial and agricultural Installment and other Total performing loans Total discount resulting from acquisition date fair value Net performing loans $ Nonaccrual Real estate - construction and land development $ Real estate - commercial and agricultural Real estate - single and multi-family residential Commercial, industrial and agricultural Installment and other 47 Total nonaccrual loans Total discount resulting from acquisition date fair value Net nonaccrual loans $ Net loans covered under loss sharing agreement $ ASC 310-30 allows the Company to aggregate credit-impaired loans acquired in the same fiscal quarter into one or more pools, provided that the loans have common risk characteristics. A pool is then accounted for as a single asset with a single composite interest rate and an aggregate expectation of cash flows. Accordingly, loans that may have been classified as nonperforming loans by City Bank are no longer classified as nonperforming because, at acquisition, the Bank believed that it would fully collect the new carrying value of these loans. The outstanding contractual principal balance, excluding purchase accounting adjustments, at June 30, 2010 was $411.2 million. The Bank refers to the loans acquired in the City Acquisition as covered loans as the Bank will be reimbursed for a substantial portion of any future losses on them under the terms of the FDIC shared-loss agreements. At the April16, 2010 acquisition date, the Bank estimated the fair value of City Banks loan portfolio subject to the shared-loss agreements at $323.8 million which represents the discounted expected cash flows from the portfolio. The accretable yield is the amount by which the undiscounted expected cash flows exceeded the estimated fair value of the acquired loans. The accretable yield is then measured at each financial reporting date and represents the difference between the remaining undiscounted expected cash flows and the current carrying value of the loans. 14 Notes to condensed consolidated financial statements (5) Covered Assets and FDIC Indemnification Asset- (Continued) The following table summarizes the accretable yield on the covered loans as of the acquisitions dates and the changes therein through June 30, 2010: (dollars in thousands) Estimated fair value of loans acquired at April 16, 2010 $ Less: undiscounted cash flows expected to be collected Undiscounted contractual cash flows Undiscounted cash flows not expected to be collected (nonaccretable difference) Undiscounted cash flows expected to be collected Accretable yield at acquisition Accretion to interest income Accretable yield at June 30, 2010 $ (b) Covered Other Real Estate Owned: All OREO acquired in FDIC-assisted acquisitions that are subject to an FDIC loss-share agreement are referred to as covered OREO and reported separately in the statements of financial position. Covered OREO is reported exclusive of expected reimbursement cash flows from the FDIC. Foreclosed covered loan collateral is transferred into covered OREO at the loans carrying value, inclusive of the acquisition date fair value discount. Covered OREO was initially recorded at its estimated fair value on the acquisition date based on similar market comparable valuations less estimated selling costs. Any subsequent valuation adjustments due to declines in fair value will be charged to noninterest expense, and will be mostly offset by noninterest income representing the corresponding increase to the FDIC indemnification asset for the offsetting loss reimbursement amount. Any recoveries of previous valuation adjustments will be credited to noninterest expense with a corresponding charge to noninterest income for the portion of the recovery that is due to the FDIC. The following table summarizes the activity related to the covered OREO for the period from acquisition to June 30, 2010: (dollars in thousands) Balance at acquisition, April 16, 2010 $ Additions to covered OREO Dispositions of covered OREO Balance at end of period June 30, 2010 $ (c) FDIC Indemnification Asset: The Bank has elected to account for amounts receivable under the shared-loss agreement as an indemnification asset in accordance with FASB ASC 805, Business Combinations . The FDIC indemnification asset is initially recorded at fair value, based on the discounted value of expected future cash flows under the shared-loss agreement. The difference between the present value and the undiscounted cash flows the Company expects to collect from the FDIC will be accreted into noninterest income over the life of the FDIC indemnification asset. The FDIC indemnification asset is reviewed quarterly and adjusted for any changes in expected cash flows based on recent performance and expectations for future performance of the covered portfolio. These adjustments are measured on the same basis as the related covered loans and covered other real estate owned. Any increases in cash flow of the covered assets over those expected will reduce the FDIC indemnification asset and any decreases in cash flow of the covered assets under those expected will increase the FDIC indemnification asset. Increases and decreases to the FDIC indemnification asset are recorded as adjustments to noninterest income. Changes in the FDIC shared-loss asset since the acquisition date is as follows: (dollars in thousands) Balance at acquisition, April 16, 2010 $ Accretion Balance at end of period, June 30, 2010 $ 15 Notes to condensed consolidated financial statements (6) Earnings Per Common Share Basic earnings per share is computed by dividing net income available to common shareholders by the weighted average number shares of common stock outstanding during the period. Diluted earnings per share is computed in the same manner as basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if certain shares issuable upon exercise of options and non-vested restricted stock were included. The following table reconciles the denominator of the basic and diluted earnings per common share computation: Three Months Ended June 30, Six Months Ended June 30, Weighted average shares-basic Effect of dilutive securities: stock awards Weighted average shares-diluted At June 30, 2010 and 2009, the following stock equivalents were antidilutive and therefore not included in the computation of diluted net income per share available to common shareholders. Three Months Ended June 30, Six Months Ended June 30, Stock equivalents not included in diluted earnings per share: Antidilutive TARP CPP stock warrants   Antidilutive stock awards Total antidilutive stock equivalents (7) Stock-Based Compensation (a) Stock Options: The Company measures the fair value of each stock option grant at the date of the grant, using the Black-Scholes option pricing model. There were no options issued during the six months ended June 30, 2010 and 2009. The Company recognizes compensation expense for stock option awards on a straight-line basis over the requisite service period of the award. For the six months ended June 30, 2010 and 2009, the Company recognized $84 and $90, respectively, in stock based compensation expense as a component of salaries and benefits. As of June 30, 2010 there was approximately $188 of total unrecognized compensation cost related to nonvested stock awards. The following table summarizes information on stock option activity during 2010: Shares Weighted average exercise price per share Weighted average remaining contractual terms (in years) Aggregate intrinsic value Outstanding at January 1, 2010 $ $ Granted  Exercised $ 16 Forfeited, expired or cancelled Outstanding at June 30, 2010 $ $ Exercisable at June 30, 2010 $ $ 16 Notes to condensed consolidated financial statements (7) Stock-Based Compensation- (Continued) The aggregate intrinsic value in the table above represents the total pretax intrinsic value (i.e., the difference between the Companys closing stock price on June 30, 2010 and the exercise price, times the number of shares) that would have been received by the option holders had all the option holders exercised their options on June 30, 2010. This amount changes based upon the fair market value of the Companys stock. (b) Restricted Stock Awards: The Company grants restricted stock awards (RSA) periodically for the benefit of employees and directors. Recipients of RSAs do not pay any cash consideration to the Company for the shares and receive all dividends with respect to such shares, whether or not the shares have vested. Restrictions are based on continuous service requirements with the Company. The following table summarizes information RSA activity during 2010: Shares Weighted average grant price per share Weighted average remaining contractual terms (in years) Outstanding at January 1, 2010 $ Granted  Vested $ Forfeited, expired or cancelled  Outstanding at June 30, 2010 $ For the six months ended June 30, 2010 and 2009 the Company recognized $16 and $23, respectively, in RSA compensation expense as a component of salaries and benefits. As of June 30, 2010 there was $18 of total unrecognized compensation costs related to nonvested RSAs. (c) Restricted Stock Units: The Company grants restricted stock units (RSU) periodically for the benefit of employees and directors. Recipients of RSUs receive shares of the Companys stock upon the lapse of their related restrictions and do not pay any cash consideration to the Company for the shares. Restrictions are based on continuous service. The following table summarizes information on RSU activity during the six months ended June 30, 2010: Shares Weighted average grant price per share Weighted average remaining contractual terms (in years) Outstanding at January 1, 2010 $ Granted $ Vested $ Forfeited, expired or cancelled  Outstanding at June 30, 2010 $ For the six months ended June 30, 2010 and 2009, the Company recognized $38 and $44, respectively, in RSU compensation expense as a component of salaries and benefits. As of June 30, 2010, there was $98 of total unrecognized compensation costs related to nonvested RSUs. 17 Notes to condensed consolidated financial statements Shareholders Equity (a) Preferred Stock: On January 16, 2009, in exchange for an aggregate purchase price of $26.4 million, the Company issued and sold to the United States Department of the Treasury pursuant to the Trouble Asset Relief Program Capital Purchase Program (TARP) the following: (i) 26,380 shares of the Companys newly designated Fixed Rate Cumulative Perpetual Preferred Stock, Series A, no par value per share, and liquidation preference of $1,000 per share ($26.4 million liquidation preference in the aggregate) and (ii) a warrant to purchase up to 492,164 shares of the Companys common stock, no par value per share, at an exercise price of $8.04 per share, subject to certain anti-dilution and other adjustments. As described below, the number of shares of common stock subject to the Warrant has been reduced pursuant to the terms of the Warrant. The Warrant may be exercised for up to ten years after it is issued. In connection with the issuance and sale of the Companys securities, the Company entered into a Letter Agreement including the Securities Purchase Agreement-Standard Terms, dated January 16, 2009, with the United States Department of the Treasury (the Agreement). The Agreement contains limitations on the payment of quarterly cash dividends on the Companys common stock in excess of $0.065 per share and on the Companys ability to repurchase its common stock. The Agreement also grants the holders of the Series A Preferred Stock, the Warrant and the common stock to be issued under the Warrant registration rights, and subjects the Company to executive compensation limitations included in the Emergency Economic Stabilization Act of 2008. Participants in the TARP Capital Purchase Program are required to have in place limitations on the compensation of Senior Executive Officers and other highly compensated employees. The Series A Preferred Stock will bear cumulative dividends at a rate of 5% per annum for the first five years and 9% per annum thereafter, in each case, applied to the $1,000 per share liquidation preference, but will only be paid when, as and if declared by the Companys Board of Directors out of funds legally available. The Series A Preferred Stock has no maturity date and ranks senior to the Companys common stock with respect to the payment of dividends and distributions and amounts payable upon liquidation, dissolution and winding up of the Company. In February 2009, following passage of the American Recovery and Reinvestment Act of 2009, the program terms were changed and the Company is no longer required to conduct a qualified equity offering prior to retirement of the preferred stock, however prior approval of the Company's primary regulator is required. The preferred stock is not subject to any contractual restrictions on transfer. The holders of the preferred stock have no general voting rights, and have only limited class voting rights including, authorization or issuance of shares ranking senior to the preferred stock, any amendment to the rights of the preferred stock, or any merger, exchange or similar transaction which would adversely affect the rights of the preferred stock. If dividends on the preferred stock are not paid in full for six dividend periods, whether or not consecutive, the preferred stock holders will have the right to elect two directors. The right to elect directors will end when full dividends have been paid for four consecutive dividend periods. The preferred stock is not subject to sinking fund requirements and has no participation rights. On January 13, 2009, the Companys shareholders approved an amendment to the Companys Restated Articles of Incorporation setting the specific terms and conditions of the preferred stock and designating such shares as the Series A Preferred Stock. The amendment was filed with the Secretary of State of the State of Washington on January 13, 2009. In accordance with the relevant accounting pronouncements and a letter from the SECs Office of the Chief Accountant, the Company recorded the preferred stock and detachable warrants within Shareholders Equity on the Consolidated Balance Sheets . The preferred stock and detachable warrants were initially recognized based on their relative fair values at the date of issuance. As a result, the preferred stocks carrying value is at a discount to the liquidation value or stated value. In accordance with the SECs Staff Accounting Bulletin No.68, Increasing Rate Preferred Stock , the discount is considered an unstated dividend cost that shall be amortized over the period preceding commencement of the perpetual dividend using the effective interest method, by charging the imputed dividend cost against retained earnings and increasing the carrying amount of the preferred stock by a corresponding amount. The discount is therefore being amortized over five years using a 6.52% effective interest rate. The total stated dividends (whether or not declared) and unstated dividend cost combined represents a periods total preferred stock dividend, which is deducted from net income to arrive at net income available to common shareholders on the Consolidated Statements of Income . 18 Notes to condensed consolidated financial statements Shareholders Equity- ( Continued) As of June 30, 2010, no dividends on the preferred stock were in arrears. (b) Stock Warrants: On January 16, 2009, in connection with the issuance of the preferred stock, the Company issued a warrant to the U.S. Treasury to purchase up to 492,164 shares of the Companys common stock, no par value per share, at an exercise price of $8.04 per share, subject to certain customary anti-dilution and other adjustments. The warrants issued are immediately exercisable, in whole or in part, and have a ten year term. The warrants are not subject to any other contractual restrictions on transfer. The Company has granted the warrant holder piggyback registration rights for the warrants and the common stock underlying the warrants and have agreed to take such other steps as may be reasonably requested to facilitate the transfer of the warrants and the common stock underlying the warrants. The holders of the warrants are not entitled to any common stockholder rights. The U.S. Treasury agrees not to exercise voting power with respect to any shares of common stock of the Company issued to it upon exercise of the warrants. The preferred stock and detachable warrants were initially recognized based on their relative fair values at the date of issuance in accordance with APB opinion No.14, Accounting for Convertible Debt and Debt Issued with Stock Purchase Warrants . As a result, the value allocated to the warrants is different than the estimated fair value of the warrants as of the grant date. The following assumptions were used to determine the fair value of the warrants as of the grant date: Dividend yield 5.00% Expected life (years) 10 Expected volatility 49.56% Risk-free rate 2.80% Fair value per warrant at grant date $ Relative fair value per warrant at grant date $ (c) Public Offering: On November 30, 2009, the Company raised $51,750 through a public offering by issuing 5,000,000 shares of the Companys common stock, including 750,000 shares pursuant to the underwriters over-allotment option, at a share price of $9.00 per share. The net proceeds to the Company after deducting underwriting discounts and commissions and offering expenses were $48,991. The net proceeds from the offering qualify as Tier 1 capital and will be used for general corporate purposes, which may include capital to support growth and acquisition opportunities and to position the Company for redemption of preferred stock issued to the U.S. Treasury under the Capital Purchase Program. In connection with the Companys public offering in the fourth quarter of 2009, the number of shares of common stock underlying the warrant held by the U.S. Treasury was reduced by 50% to 246,082 shares. (9) Fair Value Measurements (a) Fair Value Hierarchy and Fair Value Measurement : The Company groups its assets and liabilities that are recorded at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value. These levels are: Level 1: Quoted prices for identical instruments in active markets. Level 2: Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations whose inputs are observable or whose significant value drives are observable. Level 3: Significant inputs to the valuation model are unobservable. 19 Notes to condensed consolidated financial statements (9) Fair Value Measurements ( continued ) The following table summarizes our assets and liabilities that were required to be recorded at fair value on a recurring basis: (dollars in thousands) June 30, 2010 Level 1 Level 2 Level 3 Total Investment securities ― ― Total $ ― $ $ ― $ December 31, 2009: Level 1 Level 2 Level 3 Total Investment securities ― ― Total $ ― $ $ ― $ When available, the Company uses quoted market prices to determine the fair value of investment securities. These investments are included in Level 1. When quoted market prices are unobservable, the Company uses quotes from independent pricing vendors based on recent trading activity and other relevant information including market interest rate curves, referenced credit spreads and estimated prepayment rates where applicable. These investments are included in Level 2 and comprise the Companys portfolio of U.S. agency securities, U.S. treasury securities, municipal bonds and other corporate bonds. Certain financial assets of the Company may be measured at fair value on a non-recurring basis. These assets are subject to fair value adjustments that result from application of lower-of-cost-or-market accounting or write-downs of individual assets. For example, when a loan is identified as impaired, it is reported at the lower of cost or fair value, measured based on the loans observable market price (Level 1), the present value of expected future cash flows discounted at the loans original effective interest rate (Level 2), or the current appraised value of the underlying collateral securing the loan if the loan is collateral dependent (Level 3). Securities held to maturity may be written down to fair value (determined using the same techniques discussed above for securities available for sale) as a result of other-than-temporary impairment, if any. The following table presents the carrying value of financial instruments by level within the fair value hierarchy, for which a non-recurring change in fair value has been recorded: (dollars in thousands) June 30, 2010 Level 1 Level 2 Level 3 Total Total losses for the period Impaired loans $ ― $ ― $ $ $ Other real estate owned ― ― 21 Total $ ― $ ― $ $ $ (dollars in thousands) December 31, 2009 Level 1 Level 2 Level 3 Total Total losses for the period Impaired loans $ ― $ ― $ $ $ Other real estate owned ― ― Total $ ― $ ― $ $ $ Represents carrying value and related specific valuation allowances, which are included in the allowance for loan losses. Represents the fair value and related losses of foreclosed real estate and other collateral owned that were measured at fair value at their time of transfer or subsequent to their initial classification as other real estate owned. 20 Notes to condensed consolidated financial statements Fair Value Measurements ( continued ) Following is a description of methods and assumptions used to estimate the fair value of each class of financial instrument for which a non-recurring change in fair value has been recorded: Impaired loans : A loan is considered impaired when, based upon currently known information, it is deemed probable that the Company will be unable to collect all amounts due as scheduled according to the original terms of the agreement. Impaired loans are measured based on the present value of expected future cash flows discounted at the loans effective interest rate or, as a practical expedient, based on the loans observable market price or the fair value of collateral, if the loan is collateral dependent. Other real estate owned : Other real estate owned includes properties acquired through foreclosure. These properties are recorded at the lower of cost or estimated fair value (less estimated cost to sell), based on periodic evaluations. (b) Disclosures about Fair Value of Financial Instruments: The table below is a summary of fair value estimates for financial instruments as of June 30, 2010 and December 31, 2009, excluding financial instruments recorded at fair value on a recurring basis (summarized in a separate table). The carrying amounts in the following table are recorded in the statement of condition under the indicated captions. The Company has excluded non-financial assets and non-financial liabilities defined by the Codification (ASC 820-10-15-1A), such as Bank premises and equipment, deferred taxes and other liabilities.In addition, the Company has not disclosed the fair value of financial instruments specifically excluded from disclosure requirements of the Financial Instruments Topic of the Codification (ASC 825-10-50-8), such as Bank-owned life insurance policies. (dollars in thousands) June 30, 2010 December 31, 2009 Carrying Estimated fair Carrying Estimated fair value value value value Financial assets: Cash and cash equivalents $ Interest-earning deposits Federal funds sold ― ― Securities available for sale FHLB stock Loans held for sale Non-covered Loans Covered loans ― ― FDIC indemnification asset ― ― Financial liabilities: Deposits Other borrowed funds Junior subordinated debentures Following is a description of methods and assumptions used to estimate the fair value of each class of financial instrument not recorded at fair value but required for disclosure purposes: Cash and Cash Equivalents: The carrying value of cash and cash equivalent instruments approximates fair value. Interest-bearing Deposits: The carrying values of interest-bearing deposits maturing within ninety days approximate their fair values. Fair values of other interest-earning deposits are estimated using discounted cash flow analyses based on current rates for similar types of deposits. Federal Funds Sold: The carrying value of federal funds sold approximates fair value. 21 Notes to condensed consolidated financial statements Fair Value Measurements ( continued ) Securities: Fair values for investment securities are based on quoted market prices when available or through the use of alternative approaches, such as matrix or model pricing, or broker indicative bids, when market quotes are not readily accessible or available. Loans Held for Sale: The carrying value of loans held for sale approximates fair value. Non-covered Loans: The loan portfolio is composed of commercial, consumer, real estate construction and real estate loans. The carrying value of variable rate loans approximates their fair value. The fair value of fixed rate loans is estimated by discounting the estimated future cash flows of loans, based on loans with similar credit and risk characteristics, by the weighted average rate of such loans and rising rates currently offered by the Bank for similar loans. Covered Loans: Covered loans are measured at estimated fair value on the date of acquisition. Carrying value is calculated as the present value of expected cash flows and approximates fair value. FDIC Indemnification Asset: The FDIC indemnification asset is initially recorded at fair value and the ongoing carrying value approximates fair value, as it its based on the discounted value of expected future cash flows under the shared-loss agreement (See Note 3). Deposits: For deposits with no contractual maturity such as checking accounts, money market accounts and savings accounts, fair values approximate book values. The fair value of certificates of deposit are based on discounted cash flows using the difference between the actual deposit rate and an alternative cost of funds rate, currently offered by the Bank for similar types of deposits. FHLB Overnight Borrowings: The carrying value of FHLB overnight borrowings approximates fair value. Trust Preferred Securities/Junior Subordinated Debentures: The fair value of the trust preferred securities are based on discounted cash flows using current rates at which such borrowings can be obtained. Other Borrowed Funds: Other borrowed funds consist of FHLB advances. The carrying amount of FHLB advances is estimated using discounted cash flow analyses based on the Companys current incremental borrowing rates of similar types of borrowing arrangements. Off-Balance Sheet Items: Commitments to extend credit represent the principal category of off-balance sheet financial instruments (see Note 11). The fair value of these commitments are not material since they are for relatively short periods of time and are subject to customary credit terms, which would not include terms that would expose the Company to significant gains or losses. (10) Subsequent Events On July 22, 2010, the Company announced that its Board of Directors declared a cash dividend of $0.03 per share to shareholders of record as of August 3, 2010, payable on August 18, 2010. 22 Notes to condensed consolidated financial statements (11) Commitments and Guarantees Standby letters of credit are conditional commitments issued by the Bank to guarantee the performance of a customer to a third party. Those guarantees are primarily issued to support public and private borrowing arrangements, including commercial paper, bond financing and similar transactions. Except for certain long-term guarantees, most guarantees expire in one year. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers. Collateral supporting those commitments, for which collateral is deemed necessary, generally amounted to one hundred percent of the commitment amount at June 30, 2010. The Company routinely charges a fee for these credit facilities. Such fees are amortized into income over the life of the agreement, and unamortized amounts were not significant as of June 30, 2010. As of June 30, 2010 the commitments under these agreements were $2,579. At June 30, 2010, the Company was the guarantor of trust preferred securities. The Company has issued junior subordinated debentures to a wholly owned special purpose trust, which has issued trust preferred securities. The sole assets of the special purpose trust are the junior subordinated debentures issued by the Company. Washington Banking Company has fully and unconditionally guaranteed the capital securities along with all obligations of the Trust under the trust agreements. The maximum amount of future payments the Company will be required to make under these agreements is the principal and interest of the trust preferred securities, the principal of which totaled $25,774 at June 30, 2010. 23 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations Note Regarding Forward-Looking Statements : This Quarterly Report on Form 10-Q includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended . These forward-looking statements describe Washington Banking Companys (the Company) managements expectations regarding future events and developments such as future operating results, growth in loans and deposits, credit quality and adequacy of the allowance for loan losses, and continued success of the Companys business plan. Readers should not place undue reliance on forward-looking statements, which reflect managements views only as of the date hereof. The words will, believe, expect, should, anticipate and words of similar meaning are intended in part to help identify forward-looking statements. Future events are difficult to predict, and the expectations described below are necessarily subject to risk and uncertainty that may cause actual results to differ materially. In addition to discussions about risks and uncertainties set forth from time to time in the Companys filings with the Securities and Exchange Commission (the SEC), factors that may cause actual results to differ materially from those contemplated in such forward-looking statements include, among others: (1) local and national general and economic condition; (2) changes in interest rates and their impact on net interest margin; (3) competition among financial institutions; (4) legislation or regulatory requirements; and (5) the ability to realize efficiencies expected from investment in personnel and infrastructure. However, the reader should be aware that these factors are not an exhaustive list, and it should not be assumed that these are the only factors that may cause actual results to differ from expectations. In addition, the reader should note that the Company does not intend to update any of the forward-looking statements or the uncertainties that may adversely impact those statements . The following discussion and analysis should be read in conjunction with the financial statements and notes thereto presented elsewhere in this report. Overview Washington Banking Company (referred to in this report as the Company) is a registered bank holding company with two wholly-owned subsidiaries: Whidbey Island Bank (the Bank), the Companys principal subsidiary and Washington Banking Master Trust (the Trust). Headquartered in Oak Harbor, the Companys market area is primarily northwestern Washington. The market area encompasses distinct economies, and none are particularly dependent upon a single industrial or occupational source. The economies within the market areas have evolved from being heavily dependent upon forestry, fishing and farming to a more diverse blend of industries including retail trade, services, manufacturing, tourism and a large military presence. The Companys strategy is one of value-added growth. Management believes that qualitative and sustainable growth of the Company, coupled with maintaining profitability, is currently the most appropriate path to providing good value for its shareholders. The Companys primary objectives are to improve profitability and operating efficiencies and increase market penetrations in areas currently served and expand into adjacent markets. Executive Overview Significant items for the second quarter of 2010 were as follows: · In April, the Bank entered into a purchase and assumption agreement with the FDIC to purchase certain assets and assume certain liabilities of City Bank located in Lynnwood, Washington. Total assets assumed were $715.1 million and resulted in eight new branches. · Net income available to common shareholders per diluted share was $0.27 and $0.37 respectively, for the three and six months ended June 30, 2010, as compared to net income available to common shareholders per diluted common share of $0.09 and $0.21 respectively, for the three and six months ended June 30, 2009. Diluted operating earnings per common share, defined as earnings available to common shareholders before bargain purchase gain relating to the City Acquisition, and merger related expenses, net of tax, divided by the same diluted share total used in determining diluted earnings per common share, was $0.22 and $0.32 respectively, for the three and six months ended June 30, 2010, as compared to Diluted operating earnings per common share of $0.09 and $0.21 respectively, for the three and six months ended June 30, 2009. Operating income per diluted share is considered a non-GAAP financial measure. More information regarding this measurement and reconciliation to the comparable GAAP measurement is provided under the heading Results of OperationsOverview below . 24 · Net interest margin, on a tax equivalent basis, decreased to 4.39% and 4.50% for the three and six months ended June 30, 2010, compared to 4.57% and 4.54% for the same periods a year ago. The decrease in net interest margin resulted primarily from the impact of much higher levels of interest-bearing cash and investment in lower yielding securities, partially offset by the declining costs of interest- bearing deposits. · Total deposits were $1.4 billion as of June 30, 2010, an increase of $537.1 million, or 63.4%, as compared to December 31, 2009. Excluding the deposits acquired through the City Acquisition, organic deposit growth rate was flat for the first six months of 2010. · Total consolidated assets were $1.6 billion as of June 30, 2010, representing an increase of $555.5 million compared to December 31, 2009. The increase is primarily attributable to the purchase of certain assets in the FDIC-assisted acquisition of City Bank. · Total risk-based capital decreased to 20.10% as of June30, 2010, compared to 22.15% as of December31, 2009 related to the growth in total assets primarily due to the FDIC-assisted purchase and assumption of certain assets and liabilities of City Bank in the second quarter of 2010. Summary of Critical Accounting Policies Significant accounting policies are described in Note (1) of the Notes to Consolidated Financial Statements for the year ended December 31, 2009 as filed in Form 10-K. Not all of these accounting policies require management to make difficult, subjective or complex judgments or estimates. Management believes that the following accounting policies could be considered critical under the SECs definition. Allowance for Loan Losses: There have been no material changes in the accounting policy relating to allowance for loan losses as compared to that contained in Note (1) of the Notes to Consolidated Financial Statements for the year ended December 31, 2009 as filed in Form 10-K. Stock-based Compensation: There have been no material changes in the accounting policy relating to stock-based compensation as compared to that contained in Note (1) of the Notes to Consolidated Financial Statements for the year ended December 31, 2009 as filed in Form 10-K. Acquired Loans: In accordance with FASB ASC 310-30, acquired loans are aggregated into pools based on individually evaluated common risk characteristics and aggregate expected cash flow were estimated for each pool. A pool is accounted for as a single asset with a single interest rate, cumulative loss rate and cash flow expectation. The Bank aggregated all of the loans acquired in the FDIC-assisted acquisition of City Bank into 18 different pools. A loan will be removed from a pool of loans only if the loan is sold, foreclosed, assets are received in satisfaction of the loan, or the loan is written off, and will be removed from the pool at the carrying value. If an individual loan is removed from a pool of loans, the difference between its relative carrying amount and the cash, fair value of the collateral, or other assets received will be recognized in income immediately and would not affect the effective yield used to recognize the accretable difference on the remaining pool. Loans originally placed into a performing pool will not be reported individually as 30-89 days past due, non-performing (90+ days past due or nonaccrual), or accounted for as a troubled debt restructuring as the pool is the unit of accounting. Rather, these metrics related to the underlying loans within a performing pool will be considered in our ongoing assessment and estimates of future cash flows. If, at acquisition, the loans are collateral dependent and acquired primarily for the rewards of ownership of the underlying collateral, or if cash flows expected to be collected cannot be reasonably estimated, accrual of income is inappropriate. Such loans will be placed into nonperforming (nonaccrual) loan pools. The cash flows expected to be received over the life of the pool were estimated by management with the assistance of a third party valuation specialist. These cash flows were input into a ASC 310-30 compliant accounting loan system which calculates the carrying values of the pools and underlying loans, book yields, effective interest income and impairment, if any, based on actual and projected events. Default rates, loss severity, and prepayment speeds assumptions will be periodically reassessed and updated within the accounting model to update the expectation of future cash flows. The excess of the cash flows expected to be collected over the pools carrying value is considered to be the accretable yield and is recognized as interest income over the estimated life of the loan or pool using the effective yield method. The accretable yield will change due to changes in the timing and amounts of expected cash flows. For the performing loan pools, a prepayment assumption as documented by the valuation specialist is initially applied. Changes in the accretable yield will be disclosed quarterly. 25 The excess of the contractual balances due over the cash flows expected to be collected is considered to be the nonaccretable difference. The nonaccretable difference represents the estimate of the credit losses expected to occur and was considered in determining the fair value of the loans as of the acquisition date. Subsequent to the acquisition date, any increases in expected cash flows over those expected at purchase date in excess of fair value are adjusted through the accretable difference on a prospective basis. Any subsequent decreases in expected cash flows over those expected at purchase date are recognized by recording a provision for loan losses. Any disposals of loans, including sales of loans, payments in full or foreclosures, result in the removal of the loan from the pool at its carrying amount. Results of Operations Overview For the three months ended June 30, 2010, net income available to common shareholders increased to $4.2 million or $0.27 per diluted common share, as compared to net income available to common shareholders of $818,000 or $0.09 per diluted common share, in the second quarter of 2009. The increase in net income available to common shareholders was principally attributable to increased net interest income, and increased noninterest income, partially offset by increased noninterest expense. Noninterest income includes a bargain purchase gain on acquisition of $1.8 million and change in FDIC indemnification asset of $785,000, relating to the acquisition of City Bank. The Bank assumed certain assets and liabilities of City Bank on April 16, 2010 and the results of the acquired operations are included in the Banks financial results starting on April 17, 2010. For the six months ended June30, 2010, net income available to common shareholders was $5.7 million, or $0.37 per diluted common share, as compared to net income available to common shareholders of $2.0 million, or $0.21 per diluted common share for the six months ended June30, 2009. The increase in net income available to common shareholders was principally attributable to the City Bank acquisition that occurred during the second quarter of 2010. In addition to results presented in accordance with generally accepted accounting principles in the United States of America (GAAP), this filing presents certain non-GAAP financial measures. Management believes that certain non-GAAP financial measures provide investors with information useful in understanding the Company's financial performance; however, readers of this report are urged to review these non-GAAP measures in conjunction with the GAAP results as reported. Operating earnings are not a measure of performance calculated in accordance with GAAP. However, management believes that operating earnings are an important indication of the ability to generate earnings through the Company's fundamental banking business. Since operating earnings exclude the effects of certain items that are unusual and/or difficult to predict, management believes that operating earnings provide useful supplemental information to both management and investors in evaluating the Company's financial results. Operating earnings should not be considered in isolation or as a substitute for net income, cash flows from operating activities, or other income or cash flow statement data calculated in accordance with GAAP. Moreover, the manner in which the Company calculates operating earnings may differ from that of other companies reporting measures with similar names. The following table provides the reconciliation of the Company's GAAP earnings to operating earnings (non-GAAP) for the periods presented: Reconciliation of Net Operating Earnings to GAAP Earnings Available to Common Shareholders (Dollars in thousands) Three Months Ended June 30, Six Months Ended June 30, GAAP earnings available to common shareholders $ Adjustments to GAAP earnings available to common shareholders Gain on City Bank acquisition ¾ ¾ Acquisition-related costs ¾ ¾ Operating Earnings Before Taxes Income tax effect of adjustments ¾ ¾ Net operating earnings $ 26 Reconciliation of Net Operating Earnings to GAAP Earnings Available to Common Shareholders- Continued Three Months Ended June 30, Six Months Ended June 30, Diluted GAAP earnings per common share $ 0.27 $ $ 0.37 $ Adjustments to diluted GAAP earnings per common share Gain on City Bank acquisition ¾ ¾ Acquisition-related costs 0.04 ¾ 0.04 ¾ Operating earnings before taxes 0.20 0.30 Income tax effect of adjustments ¾ ¾ Net operating earnings $ 0.22 $ $ 0.32 $ Tangible common equity, tangible assets and tangible book value per common share are not measures that are calculated in accordance with GAAP. However, management uses these non-GAAP measures in their analysis of the Company's performance. Management believes that these non-GAAP measures are an important indication of the Company's ability to grow both organically and through business combinations, and, with respect to tangible common equity, the Company's ability to pay dividends and to engage in various capital management strategies. Neither tangible common equity, tangible assets nor tangible book value per common share should be considered in isolation or as a substitute for common shareholders' equity or book value per common share or any other measure calculated in accordance with GAAP. Moreover, the manner in which the Company calculates tangible common equity, tangible assets and tangible book value per share may differ from that of other companies reporting measures with similar names. The following table provides the reconciliation of the Company's shareholders' equity (GAAP) to tangible common equity (non-GAAP) and total assets (GAAP) to tangible assets (non-GAAP) for the periods presented: Tangible Common Equity and Tangible Assets (Dollars in thousands) June 30, 2010 June 30, 2009 Total shareholders equity $ $ Adjustments to shareholders equity Preferred stock Other intangible assets, net ¾ Tangible common equity Total assets Adjustments to total assets Other intangible assets, net ¾ Tangible assets $ $ Common shares outstanding at period end Tangible common equity 8.61% 8.89% Tangible book value per common share $ 8.98 $ 8.71 Excludes mortgage servicing rights Net Interest Income: One of the Companys key sources of earnings is net interest income. To make it easier to compare results among several periods and the yields on various types of earning assets (some of which are taxable and others which are not), net interest income is presented in this discussion on a taxable-equivalent basis (i.e., as if it were all taxable at the same rate). There are several factors that affect net interest income including: The volume, pricing, mix and maturity of interest-earning assets and interest-bearing liabilities; The volume of free funds (consisting of noninterest-bearing deposits and other liabilities and shareholders equity); The volume of noninterest-earning assets; Market interest rate fluctuations; and Asset quality. 27 The following tables set forth various components of the balance sheet that affect interest income and expense, and their respective yields or rates: Average Balance Sheet and Analysis of Net Interest Income and Yields/Rates Three Months Ended June 30, 2010 Three Months Ended June 30, 2009 (Dollars in thousands) Average balance Interest earned/paid Average yield Average balance Interest earned/paid Average yield Assets Non-covered loans (1) (2) $ $ 6.48% $ $ 6.45% Covered loans 6.25% ¾ ¾ ¾ Federal funds sold ¾ ¾ 8 0.19% Interest-bearing cash 95 0.23% ¾ ¾ Investments Taxable 1.71% 3.37% Non-taxable 5.96% 5.15% Interest-earning assets 5.20% 6.26% Noninterest-earning assets Total assets $ $ Liabilities and shareholders equity Deposits: Interest demand & money market $ $ 0.59% $ $ 0.85% Savings 47 0.24% 28 0.25% Time deposits 1.11% 3.09% Total interest-bearing deposits 0.87% 2.02% Federal funds purchased 16 ¾ 1.13% ¾ ¾ ¾ Junior subordinated debentures 1.89% 2.80% Other interest bearing liabilities 93 3.08% 2.35% Total interest bearing liabilities 0.92% 2.06% Noninterest-bearing deposits Other liabilities Total liabilities Total shareholders equity Total liabilities & shareholders equity $ $ Net interest income /Spread $ 4.28% $ 4.20% Credit for interest-bearing funds 0.11% 0.37% Net interest margin (2) 4.39% 4.57% Average balance includes nonaccrual loans. Interest income on non-taxable investments and loans is presented on a taxable-equivalent basis using the federal statutory rate of 35%. These adjustments were $222 and $153 for the three months ended June 30, 2010 and 2009, respectively. Taxable-equivalent is a non- GAAP performance measurement that management believes provides investors with a more accurate picture of the net interest margin and efficiency ratio for comparative purposes. Taxable-equivalent net interest income totaled $16.2 million in the second quarter of 2010 compared with $10.0 million during the second quarter of 2009. Changes in net interest income during the second quarter of 2010 reflect $4.9 million increase in income on the FDIC assisted acquisition of City Bank, increase in investment income of $483,000 and a decrease in interest expense of $660,000. Net interest margin (net interest income as a percentage of average interest-earning assets) on a taxable-equivalent basis was 4.39% for the second quarter of 2010, compared to 4.57% for the same period in 2009. The decline in net interest margin in the second quarter of 2010 resulted primarily from a $181.9 million increase in low yielding interest bearing cash and federal funds sold and $108.6 million in low yielding investment securities. The increase in low yielding interest earning assets were partially offset by $316.5 million in covered loans and a decrease in interest expense resulting from the lower cost of interest-bearing deposits. 28 Average Balance Sheet and Analysis of Net Interest Income and Yields/Rates Six Months Ended June 30, 2010 Six Months Ended June 30, 2009 (Dollars in thousands) Average Balance Interest earned/paid Average yield Average balance Interest earned/paid Average yield Assets Non-covered loans (1) (2) $ $ 6.51% $ $ 6.44% Covered loans 6.25% ¾ ¾ ¾ Federal funds sold ¾ ¾ 10 0.20% Interest-bearing cash 0.24% ¾ ¾ Investments Taxable 1.86% 3.56% Non-taxable 5.95% 5.43% Interest-earning assets 5.44% 6.31% Non-earning assets Total assets $ $ Liabilities and shareholders equity Deposits: Interest demand & money market $ $ 0.62% $ $ 0.87% Savings 79 0.24% 54 0.25% Time deposits 1.48% 3.22% Total interest-bearing deposits 1.06% 2.09% Federal funds purchased 8 ¾ 1.13% 4 0.82% Junior subordinated debentures 1.86% 3.16% Other interest-bearing liabilities 3.36% 2.39% Total interest-bearing liabilities 1.11% 2.14% Noninterest-bearing DDA Other liabilities Total liabilities Total equity Total liabilities & shareholders equity $ $ 916,883 Net interest income /Spread $ 4.33% $ 4.17% Credit for interest-bearing funds 0.17% 0.37% Net interest margin (2) 4.50% 4.54% Average balance includes nonaccrual loans. Interest income on non-taxable investments and loans is presented on a taxable-equivalent basis using the federal statutory rate of 35%. These adjustments were $433 and $293 for the six months ended June 30, 2010 and 2009, respectively. Taxable-equivalent is a Non-GAAP performance measurement that management believes provides investors with a more accurate picture of the net interest margin and efficiency ratio for comparative purposes. Net interest margin on a taxable-equivalent basis was 4.50% for the first six months of 2010, compared to 4.54% for the same period in 2009. The change in net interest margin in the first six months of 2010 resulted primarily from a $117.0 million increase in low yielding interest-bearing cash and federal funds sold and $92.3 million in low yielding investment securities. The increase in low yielding interest-earning assets was partially offset by $159.1 million in covered loans and a decrease in interest expense resulting from the lower cost of interest-bearing deposits. 29 The following table sets forth the changes in yields or rates and average balances that affected net interest income: Three Months Ended June 30, Six Months Ended June 30, 2010 vs. 2009 2010 vs. 2009 Increase (decrease) due to : Increase (decrease) due to : Volume Rate Total Volume Rate Total Assets: Non-covered loans (1) (3) $ 41 $ 74 $ Covered loans ¾ ¾ Federal funds sold 23 Interest-bearing cash 95 ¾ 95 9 Securities Taxable Non-taxable 25 Interest- earning assets $ $ 24 $ Liabilities: Deposits: Interest demand and money market $ $ 90 $ $ $ 70 Savings 21 19 27 25 Time deposits Total interest-bearing deposits Fed funds purchased ¾ ¾ ¾ 3 Junior subordinated debentures ¾ ¾ Other interest-bearing liabilities Total interest-bearing liabilities $ $ $ ( 661) $ $ (103,898) $ Interest on loans and investments is presented on a fully tax-equivalent basis. (2) The changes attributable to the combined effect of volume and interest rates have been allocated proportionately. (3) Interest income previously accrued on nonaccrual loans is reversed in the period the loan is placed on nonaccrual status. Provision for Loan Losses: The provision for loan losses is highly dependent on the Companys ability to manage asset quality and control the level of net charge-offs through prudent underwriting standards. In addition, decline in general economic conditions could increase future provisions for loan loss and materially impact the Companys net income. For further discussion of the Companys asset quality see the Credit Risks and Asset Quality section found in Item 2- Managements Discussion and Analysis of Financial Condition and Results of Operations. During the second quarter of 2010, the Company recorded a $2.6 million provision for loan losses compared to $3.0 million for the second quarter in 2009. Net charge-offs for second quarter of 2010 were $2.0 million, a $486,000 increase over the second quarter of 2009. Increases in net charge-offs were due to an increase in real estate loan charge-offs. At June 30, 2010, the allowance for loan losses as a percent of total loans was 2.04% as compared to 1.80% at June 30, 2009. During the first six months of 2010, the Company recorded a $4.7 million provision for loan losses compared to $5.5 million in the same period in 2009. Changes in the provision were due to higher net charge-offs of $3.9 million in the first six months of 2010, compared with $2.9 million in the same period in 2009. 30 Noninterest Income: The following table presents the key components of noninterest income: Noninterest Income as of: Three Months Ended June 30, Six Months Ended June 30, Three Month Change Six Month Change (Dollars in thousands) Service charges and fees $ 1,711 $ 3 $ Electronic banking income 217 Investment products 17 Bank owned life insurance 98 (25) Income from sale of mortgage loans Income from sale and servicing of SBA loans 16 33 190 219 Change in FDIC indemnification asset ¾ ¾ Bargain purchase gain on acquisition ¾ ¾ Other income 197 233 Total noninterest income $ The changes in noninterest income in the second quarter of 2010 compared to 2009 were related to the following areas: Increase in income from the sale of SBA loans is due to the sales in the second quarter of 2010. In the second quarter of 2009, the Company did not sell any SBA loans due to unfavorable premiums for SBA loans in the secondary financial market. Change in FDIC indemnification asset represents changes in the cash flows of the covered assets acquired in the City acquisition. Increases and decreases to the FDIC indemnification asset are recorded as adjustments to noninterest income. The bargain purchase gain of $1.8 million ($1.1 million after tax) represents the excess of the estimated fair value of the assets acquired over the estimated fair value of liabilities in the City Acquisition. The changes in noninterest income in the first six months of 2010 compared to 2009 were related to the following areas: Service charges and fees decreased due to changes in service charge regulations. These new regulations limit the amount and frequency of service charges, and were effective at the start of 2010. The full impact of these changes is reflected in the income in the first quarter of 2010. Income from the sale of investment products decreased due to slower sales of annuity products to customers. Income from the sale of loans decreased due to a decrease in purchase and refinancing activity, compared to the same period in the prior year. Income from the sale of SBA loans increased due to higher volumes of SBA loan originations. Additionally, the Company had minimum SBA loans during the first six months of 2009 due to unfavorable premiums for SBA loans in the secondary financial market. 31 Noninterest Expense: The Company continues to focus on controlling noninterest expenses and addressing long term operating expenses. The following table presents the key elements of noninterest expense: Noninterest Expense as of: Three Months Ended June 30, Six Months Ended June 30, Three Month Change Six Month Change (Dollars in thousands) Salaries and benefits $ Less: loan origination costs Net salaries and benefits Occupancy expense Consulting and professional fees 24 36 Intangible amortization ¾ ¾ Merger related expenses ¾ ¾ Data processing Office supplies and printing FDIC premiums OREO & Repossession Expense 67 Other Total noninterest expense $ The changes in noninterest expense in the second quarter of 2010 compared to 2009 were related to the following areas: § Salaries and employee benefits costs increased $2.9 million in the second quarter. Approximately $1.0 million of the increase is the result of the City Acquisition and the remainder primarily results from the increase in full-time equivalent employees. § Occupancy expense increased during the second quarter of 2010 due to the cost of operating eight new branches from the City Acquisition. § Intangible amortization represents amortization related to the core deposit intangible recorded as part of the fair valuation of City Acquisition. § Merger related expenses relate to one-time expenses of the City Acquisition. § Data processing expense increased in the second quarter of 2010 due to additional expenses related to the Company moving its core processing to an outsourced environment. The Company outsourced its processing during the fourth quarter of 2009. Additionally, the Company has incurred additional data processing expenses related to the City Acquisition. Management anticipates the consolidation of data systems at the end of the third quarter 2010. § The change in FDIC premiums is due to a special one-time FDIC assessment of $400,000 assessed in the second quarter of 2009. § OREO and repossession expense represents costs the Company incurs in reclaiming, repairing and selling real estate properties and automobiles, as well as any write-downs or gains and losses on the sale of OREO properties. The changes in noninterest expense in the first six months of 2010 compared to 2009 were related to the following areas: § Salaries and employee benefits costs increased $3.6 million. As discussed above in the quarterly analysis, $2.0 million of the increase was in the second quarter of 2010 and related to the City Acquisition and the increase in full-time equivalent employees related primarily to the hiring of several new lending teams. § Occupancy expense, as discussed above in the quarterly analysis, increased due to the cost of operating eight new branches acquired in the City Acquisition. § Data processing, as discussed above in the quarterly analysis, increased due to additional expenses related to outsourcing of the Companys core processing services and additional costs related to the City Acquisition. § FDIC premiums, as discussed above in the quarterly analysis, changed due to the FDICs levy a special one time assessment totaling $400,000 in the first half of 2009. 32 Income Taxes: The Companys consolidated effective tax rates for the second quarter of 2010 and 2009 were 30.9% and 27.3%, respectively. The effective tax rate for the first six months of 2010 and 2009 were 30.3% and 30.4%, respectively. The quarterly and year to date effective tax rates are below the federal statutory rate of 35% principally due to nontaxable income generated from investments in bank owned life insurance, tax-exempt municipal bonds and loans. Additionally, the Companys year to date and quarterly 2010 tax rates reflect a benefit from the New Market Tax Credit Program. The tax benefits related to these credits will be recognized in the same periods that the credits are recognized on the Companys income tax returns. Financial Condition Overview Total assets at June 30, 2010 were $1.6 billion compared to $1.0 billion at December 31, 2009. The increase in total assets was primarily due to the City Acquisition. The City Acquisition added an additional $715.1 million in assets to the Companys balance sheet at the time of closing. Excluding the City Acquisition non-covered loans increased to $832.2 million compared to $813.9 million at December 31, 2009. Deposits, excluding the City Acquisition were $847.0 million at June 30, 2010 compared to $846.7 million at December 31, 2009. Investment Securities: The composition of the Companys investment portfolio reflects managements investment strategy of maintaining an appropriate level of liquidity while providing a relatively stable source of investment income. The investment securities portfolio mitigates interest rate risk inherent in the loan portfolio, while providing a vehicle for the investment of available funds and a source of liquidity. Total investment securities increased $75.2 million to $156.1 million at June 30 2010. The increase was a result of the Company actively adding investment securities during the first half of 2010 due to decreased loan demand and additional cash proceeds from the City Acquisition. As part of the City Acquisition, the Company acquired $9.1 million in investments at April 16, 2010, consisting of $5.1 million in U.S. government agency securities and $4.0 million in investments in mutual funds and other equity securities. The Companys investment portfolio mix, based upon market value, is outlined in the table below: (Dollars in thousands) June 30, December 31, U.S. government agency securities $ $ U.S. treasury securities Pass-through securities 686 Corporate obligations State & political subdivisions Investments in mutual funds and other equity securities  Total $ $ Non-Covered Loans: Total loans outstanding as of June 30, 2010 were $832.2 million, an increase of $18.3 million from December 31, 2009. Loan portfolio growth during 2010 was primarily in commercial loans, which was offset by decreases in construction loans, real estate mortgage and consumer loans. The Company attempts to balance the diversity of its portfolio, believing that this provides a good means of minimizing risk due to loss and interest rate sensitivity. Active portfolio management has resulted in a diversified portfolio that is not heavily concentrated in any one industry or community. 33 The following table further details the major components of the loan portfolio: Loan Portfolio Composition as of: June 30, 2010 December 31, 2009 (Dollars in thousands) Balance % of total Balance % of total Change Commercial $ 16.8% $ 11.5% $ Real estate mortgages: One-to-four family residential 5.8% 6.6% Multi-family residential & commercial 42.3% 44.4% Total real estate mortgages 48.1% 51.0% Real estate construction: One-to-four family residential 8.4% 9.4% Multi-family and commercial 4.8% 4.2% Total real estate construction 13.2% 13.6% ( 698) Consumer: Indirect 11.3% 12.4% Direct 10.6% 11.5% Total consumer 21.9% 23.9% Subtotal 100.0% 100.0% Deferred loan costs, net Less: allowance for loan losses Total loans, net $ $ $ Covered Loans: At June 30, 2010, covered loans totaled $288.5 million. Covered loans consist of one-to-four family loans; commercial real estate (CRE) loans; acquisition, development, and construction (ADC) loans; multi-family loans; commercial and industrial (C&I) loans; home equity lines of credit (HELOCs) and consumer loans. The covered loans are subject to loss sharing agreements with the FDIC. Under the terms of the City Acquisition, the Bank entered into loss sharing agreements (each, a shared-loss agreement and collectively, the shared-loss agreements) with the FDIC covering a substantial portion of any future losses on loans, related unfunded loan commitments, other real estate owned (OREO) and accrued interest for up to 90 days . The Bank will share in the losses, which begins with the Bank incurring the first 2% of losses on the covered assets. After the first 2% of losses on covered assets, the FDIC will absorb 80% of losses and share in 80% of loss recoveries on 100% of the loan portfolio. The shared-loss agreement for commercial and single family residential mortgage loans is in effect for five years and ten years, respectively, from the April 16, 2010 acquisition date and the loss recovery provisions for such loans are in effect for eight years and ten years, respectively, from the acquisition date. The covered loans acquired are, and will continue to be, subject to the Companys internal and external credit review and monitoring. If credit deterioration is experienced subsequent to the initial acquisition fair value amount, such deterioration will be measured, and a provision for credit losses will be charged to earnings. These provisions will be mostly offset by an increase to the FDIC indemnification asset, and will be recognized in noninterest income. Credit Risks and Asset Quality Credit Risks: The extension of credit, in the form of loans or other credit substitutes, to individuals and businesses is a major portion of the Companys principal business activity. Company policies and applicable laws and regulations require risk analysis as well as ongoing portfolio and credit management. The Company manages its credit risk through lending limits, credit review, approval policies and extensive, ongoing internal monitoring. Through this monitoring process, nonperforming loans are identified. Nonperforming assets consist of nonaccrual loans, restructured loans, past due loans greater than ninety days and other real estate owned. Nonperforming assets are assessed for potential loss exposure on an individual or homogeneous group basis. 34 Non-Covered Nonperforming Assets The following table summarizes the Companys non-covered, nonperforming assets: Nonperforming Assets as of: (Dollars in thousands) June 30, December 31, Non-covered non-accrual loans $ $ Non-covered restructured loans ― ― Total non-covered nonperforming loans Non-covered other real estate owned properties Total non-covered nonperforming assets $ $ Total non-covered impaired loans $ 5,581 $ Non-covered accruing loans past due ≥ 90 days ― ― Non-covered potential problem loans Allowance for loan losses Interest foregone on non-covered non-accrual loans Non-covered nonperforming loans to total non-covered loans 0.67% 0.42% Allowance for loan losses to total non-covered loans 2.04% 1.99% Allowance for loan losses to non-covered nonperforming loans 304.18% 477.51% Non-covered nonperforming assets to total assets 0.66% 0.76% 1) Non-covered potential problem loans represent loans where known information about possible credit problems of borrowers causes management to have serious doubts about the ability of such borrowers to comply with the present loan repayment terms. Non-covered potential problem loans are comprised of loans where the Company had some, but insufficient knowledge of possible borrower credit problems that caused the Company to have serious concerns about the borrowers ability to comply with existing repayment terms. At June 30, 2010, non-covered potential problem loans were comprised of one single family land development loan totaling $5.3 million and one high end single family residential loan total $2.5 million. Both loans were located with the Companys primary market are.
